t c summary opinion united_states tax_court william r weber and kathleen s weber petitioners v commissioner of internal revenue respondent docket no 24899-06s filed date william r weber pro_se carol-lynn e moran for respondent nims judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and sec_6330 notice_of_determination for unpaid income_tax penalties and interest for petitioners’ tax_year the sole issue for decision is whether respondent abused his discretion in determining to proceed with collection of the tax due with respect to petitioners’ tax_year unless otherwise indicated all section references are to sections of the internal_revenue_code background the relevant facts have been stipulated at the time of the petition petitioners resided in new jersey on date separate final notices of intent to levy and notice of your right to a hearing final notices of intent to levy were sent to petitioner william r weber and to petitioner kathleen s weber for liabilities arising under their and tax years petitioners had received a notice_of_deficiency with respect to the tax_year but had not petitioned the court within the statutory 90-day time period on date petitioners submitted to respondent a form request for a collection_due_process_hearing with respect to their and tax years a conference with an appeals officer was held on date there were no discussions of an installment_agreement or collection alternatives with respect to the tax_year at the conference on date respondent sent petitioners a notice_of_determination with respect to their and tax years in sustaining the final notices of intent to levy the notice_of_determination set forth the legal and procedural requirements for collection and discussed the issues petitioners raised at the conference it also stated that the appeals officer found that the enforcement action was not unnecessarily intrusive because petitioners had a balance due and did not make appropriate arrangements to satisfy the liability it noted that petitioners had failed to respond to the notice_of_deficiency with respect to their tax_year while stating that petitioners could not contest the underlying liability at the collection_due_process conference it notified petitioners of their right to seek an audit_reconsideration for the tax_year on date petitioners timely filed a petition with this court based on the notice_of_determination in which they sought redetermination of the deficiency for their tax_year petitioners asserted that they were eligible for certain deductions that would either reduce or eliminate the underlying deficiency trial was held on date at trial petitioner william r weber acknowledged that he could not contest the underlying liability for the tax_year because he had failed to timely petition the court in response to the notice_of_deficiency rather he requested that he be given time to pursue an audit_reconsideration before the internal_revenue_service discussion petitioners petitioned the court pursuant to sec_6330 challenging respondent’s determination to sustain his final notices of intent to levy where the underlying tax_liability is at issue the court will review the commissioner’s determination de novo 115_tc_35 sec_6330 provides sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability petitioners do not allege that they did not receive a notice_of_deficiency with respect to the tax_year nor do they allege that they had no prior opportunity to contest the deficiency determination because petitioners failed to aver facts showing that either condition under sec_6330 has been met petitioners’ underlying tax_liability is not properly before the court see davis v commissioner supra pincite because petitioners’ underlying liability is not before the court the court will review respondent’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 under sec_6330 when reviewing the notice_of_intent_to_levy the appeals officer is required to verify that the legal and procedural requirements for levy have been met consider issues presented by the taxpayer and balance the need for efficient tax collection with the concern that any collection action be no more intrusive than necessary petitioners have made no argument that respondent failed to meet these requirements or otherwise abused his discretion in sustaining the final notices of intent to levy in their petition and arguments before this court petitioners raised only their underlying tax_liability for that issue is not before the court as a result respondent did not abuse his discretion in determining to proceed with collection of petitioners’ tax_liability accordingly an appropriate decision will be entered
